     Case 2:90-cv-00520-KJM-DB Document 7005 Filed 12/28/20 Page 1 of 6


 1   XAVIER BECERRA, State Bar No. 118517                  PAUL B. MELLO, State Bar No. 179755
     Attorney General of California                        LISA M. POOLEY, State Bar No. 168737
 2   MONICA N. ANDERSON, State Bar No. 182970              SAMANTHA D. WOLFF, State Bar No. 240280
     Senior Assistant Attorney General                     LAUREL E. O’CONNOR, State Bar No. 305478
 3   ADRIANO HRVATIN, State Bar No. 220909                 HANSON BRIDGETT LLP
     Supervising Deputy Attorney General                     1676 N. California Boulevard, Suite 620
 4   ELISE OWENS THORN, State Bar No. 145931                 Walnut Creek, CA 94596
     KYLE A. LEWIS, State Bar No. 201041                      Telephone: (925) 746-8460
 5   LUCAS HENNES, State Bar No. 278361                       Fax: (925) 746-8490
     NAMRATA KOTWANI, State Bar No. 308741                    E-mail: PMello@hansonbridgett.com
 6   Deputy Attorneys General                              Attorneys for Defendants
      1300 I Street, Suite 125
 7    P.O. Box 944255                                      ROMAN M. SILBERFELD, State Bar No. 62783
      Sacramento, CA 94244-2550                            GLENN A. DANAS, State Bar No. 270317
 8    Telephone: (916) 210-7318                            ROBINS KAPLAN LLP
      Fax: (916) 324-5205                                    2049 Century Park East, Suite 3400
 9    E-mail: Lucas.Hennes@doj.ca.gov                        Los Angeles, CA 90067-3208
     Attorneys for Defendants                                Telephone: (310) 552-0130
10                                                           Fax: (310) 229-5800
                                                             E-mail: RSilberfeld@RobinsKaplan.com
11                                                         Special Counsel for Defendants

12

13

14                           IN THE UNITED STATES DISTRICT COURT

15                        FOR THE EASTERN DISTRICT OF CALIFORNIA

16                                    SACRAMENTO DIVISION

17

18
     RALPH COLEMAN, et al.,                              2:90-cv-00520 KJM-DB (PC)
19
                                         Plaintiffs, DEFENDANT ALLISON’S ANSWER TO
20                                                   PLAINTIFF-INTERVENOR LIPSEY’S
                   v.                                COMPLAINT IN INTERVENTION
21

22   GAVIN NEWSOM, et al.,
23                                     Defendants.
24

25         Defendant Allison answers Plaintiff-Intervenor Christopher Lipsey’s Complaint in

26   Intervention (ECF No. 6941), filed November 5, 2020, as follows:

27   ///

28   ///
                                                     1
                                       Def. Allison’s Ans. Lipsey Compl. Intv’n. (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 7005 Filed 12/28/20 Page 2 of 6


 1

 2         1.    In response to paragraph 1 of the complaint in intervention, Defendant lacks

 3   sufficient knowledge or information to admit or deny the factual allegations in this paragraph, and

 4   on this basis denies those allegations.

 5         2.    In response to paragraph 2 of the complaint in intervention, Defendant admits that the

 6   Guard 1 system is intended to reduce inmate suicides. Defendant denies all remaining allegations

 7   in this paragraph.

 8         3.    In response to paragraph 3 of the complaint in intervention, Defendant lacks

 9   sufficient knowledge or information to admit or deny these allegations, and on that basis she

10   denies them.

11         4.    In response to paragraphs 4-6, entitled “Jurisdiction and Venue,” Defendant admits

12   that jurisdiction and venue are appropriate.

13         5.    Defendant admits all allegations in paragraphs 7-8, entitled “Parties.”

14         6.    In response to paragraphs 9-36, entitled “Factual Allegations,” Defendant responds as

15   follows:

16               a.       Defendant admits all allegations in paragraph 9.

17               b.       In response to paragraph 10, Defendant denies that Guard 1 welfare checks are

18   conducted every thirty minutes, 24 hours a day, in all prisons.

19               c.       Defendant admits all allegations in paragraph 11.

20               d.       Because the allegations in paragraph 12 concern Corcoran State Prison, where

21   Lipsey is not housed, they are not relevant to Lipsey’s allegations or claim for relief. On that

22   basis, Defendant denies these allegations.

23               e.       In response to paragraph 13, Defendant admits that under certain circumstances

24   the contact between the Guard 1 pipe and the sensor can create a sound, but that the sound and

25   conditions under which it is created will vary according to location and other factors. Based on

26   information available concerning the sound created, Defendant denies that the sound is loud.

27               f.       Defendant denies all allegations in paragraph 14.

28   ///
                                                        2
                                           Def. Allison’s Ans. Lipsey Compl. Intv’n. (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 7005 Filed 12/28/20 Page 3 of 6


 1               g.       In response to paragraph 15, Defendant admits that the Guard 1 pipe can be

 2   programmed to generate a beep to indicate a successful check. Defendant denies that these beeps

 3   occur at night.

 4               h.       Defendant denies all allegations in paragraph 16.

 5               i.       Defendant denies all allegations in paragraph 17. Moreover, Lipsey’s suit does

 6   not concern alleged sounds created by key rings that correctional staff carry while on duty.

 7               j.       Defendant admits all allegations in paragraph 18.

 8               k.       Based on information and belief concerning Lipsey’s housing history,

 9   Defendant admits that Lipsey was assigned to the Kern Valley Administrative Segregation Unit in

10   May 2020. Defendant lacks sufficient information or knowledge to admit or deny the allegations

11   concerning the status of Lipsey’s criminal matters, and on this basis she denies those allegations.

12               l.       Based on information and belief concerning Lipsey’s current housing status,

13   Defendant admits all allegations in paragraph 20.

14               m.       In response to paragraph 21, Defendant lacks sufficient information or

15   knowledge to admit or deny whether the described sounds are sufficient to awaken Lipsey, and on

16   this basis deny those allegations.

17               n.       In response to paragraph 22, Defendant lacks sufficient knowledge or

18   information to admit or deny the factual allegations in this paragraph, and on this basis denies

19   those allegations.

20               o.       In response to paragraph 23, Defendant lacks sufficient knowledge or

21   information to admit or deny the factual allegations in this paragraph, and on this basis denies

22   those allegations.

23               p.       In response to paragraph 24, Defendant admits that cell doors in the Kern

24   Valley ASU are made from perforated metal. Defendant further admits that the Guard 1 sensor

25   must be mounted on a metal plate. Defendant lacks sufficient knowledge or information to admit

26   or deny whether a cell door in the Kern Valley ASU muffles the sounds made by Guard 1 checks,

27   and on this basis denies those allegations.

28   ///
                                                        3
                                           Def. Allison’s Ans. Lipsey Compl. Intv’n. (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 7005 Filed 12/28/20 Page 4 of 6


 1                q.      Defendant lacks sufficient knowledge or information to admit or deny the

 2   allegations in paragraphs 25-32 concerning Lipsey’s individualized actions and reactions, and on

 3   that basis denies those allegations.

 4                r.      Defendant lacks sufficient knowledge or information to admit or deny the

 5   allegations in paragraph 33 concerning Lipsey’s CDCR Form 22 activity, and on that basis denies

 6   those allegations.

 7                s.      Defendant lacks sufficient knowledge or information to admit or deny the

 8   allegations in paragraph 34 concerning Lipsey’s CDCR Form 602 activity, and on that basis

 9   denies those allegations. [check on 602 from July 30, 2013, filed by Lipsey?]

10                t.      Defendant lacks sufficient knowledge or information to admit or deny the

11   allegations in paragraph 35 concerning Lipsey’s CDCR Form 602 activity and his individualized

12   reactions, and on that basis denies those allegations.

13                u.      Defendant admits that she is currently the Secretary of the California

14   Department of Corrections and Rehabilitations, and the allegations concerning her duties and

15   responsibilities. Defendant denies Lipsey’s allegations that she continues to order the use of

16   Guard One statewide.

17         7.     In response to paragraph 37, Defendant reasserts her admissions and denials from

18   above.

19         8.     Defendant denies all factual allegations in paragraph 38, and specifically denies that

20   Lipsey is being deprived of his rights secured by the United States Constitution.

21         9.     Defendant denies all factual allegations in paragraph 39, and specifically denies that

22   Secretary Allison has been aware of or condoned Lipsey’s alleged deprivations, or has been

23   deliberately indifferent to such conduct.

24         10.    Defendant denies all factual allegations in paragraph 40, and specifically denies that

25   Secretary Allison’s conduct has caused any injury to Lipsey.

26         11.    In response to Lipsey’s Prayer For Relief (ECF No. 6941 at 5-6), Defendant denies

27   that Lipsey is entitled to the relief requested, or to any relief, as a result of his allegations.

28   ///
                                                         4
                                            Def. Allison’s Ans. Lipsey Compl. Intv’n. (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 7005 Filed 12/28/20 Page 5 of 6


 1         12.   Except as expressly admitted above, Defendant denies every allegation in Lipsey’s

 2   Complaint in Intervention.

 3                                     AFFIRMATIVE DEFENSES
 4         1.    Lipsey, as a longstanding class member in this case, has been represented throughout

 5   the court-ordered implementation of the Guard 1 system without raising concerns of sleep

 6   deprivation through class counsel. He is therefore barred from seeking injunctive relief on this

 7   issue under the doctrine of laches.

 8         2.    Lipsey, through class counsel, similarly failed to object to the implementation of the

 9   Guard 1 system through the Special Master’s recommendations and this Court’s order adopting

10   those recommendations. He is therefore barred from seeking injunctive relief on this issue under

11   the doctrine of equitable estoppel.

12         3.    Defendants continue to use the Guard 1 monitoring system as required by this Court’s

13   order. Because Lipsey’s claims for declaratory and injunctive relief would necessarily overturn

14   this order, they represent an improper motion to modify a court order under Federal Rule of Civil

15   Procedure 60(b).

16         4.    Defendants use the Guard 1 monitoring system as required by this Court’s order.

17   Because this Court has necessarily decided that the use of Guard 1 is constitutional, Lipsey’s

18   claims for declaratory and injunctive relief are barred under the doctrine of res judicata.

19         5.    To the extent that Lipsey has failed to exhaust available administrative remedies by

20   pursuing an appeal through all levels of review as to his claims, his claims are barred by

21   42 U.S.C. 1997e.

22         Defendants reserve the right to amend this answer to include additional affirmative defenses

23   as they become applicable.

24                                    DEMAND FOR JURY TRIAL
25         Defendant notes that “[i]t is settled law that the Seventh Amendment does not apply” to

26   suits seeking only equitable relief, such as an injunction. City of Monterey v. Del Monte Dunes at

27   Monterey, Ltd., 526 U.S. 687, 719 (1999). Notwithstanding this, and to the extent that Lipsey

28
                                                        5
                                           Def. Allison’s Ans. Lipsey Compl. Intv’n. (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 7005 Filed 12/28/20 Page 6 of 6


 1   later pleads claims appropriate for a trial by jury, Defendant demands a jury trial on all

 2   appropriate issues.

 3                                        PRAYER FOR RELIEF
 4         Defendant prays for judgment as follows:

 5         1.    That judgment is entered in favor of Defendant and against Lipsey;

 6         2.    That Lipsey take nothing by this action;

 7         3.    That Defendant be awarded costs of suit and attorney’s fees; and

 8         4.    That Defendant be awarded such other relief as this Court deems proper.

 9   Dated: December 28, 2020                               Respectfully Submitted,
10                                                          XAVIER BECERRA
                                                            Attorney General of California
11                                                          ADRIANO HRVATIN
                                                            Supervising Deputy Attorney General
12
                                                            /s/ Lucas L. Hennes
13
                                                            LUCAS L. HENNES
14                                                          Deputy Attorney General
                                                            Attorneys for Defendants
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       6
                                          Def. Allison’s Ans. Lipsey Compl. Intv’n. (2:90-cv-00520 KJM-DB (PC))
